IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 39 WM 2016
                                         :
                 Respondent              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
MEARL TRAPPER CLARK,                     :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM


     AND NOW, this 12th day of May, 2016, the “Application for Reconsideration” is

DENIED.